IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37499

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 723
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 1, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JERROD D. PORTMAN,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for lewd conduct with child under sixteen,
       affirmed; order relinquishing jurisdiction, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge



PER CURIAM
       Jerrod D. Portman pled guilty to lewd conduct with a child under sixteen. Idaho Code §
18-1508. The district court sentenced Portman to a unified term of seven years with two years
determinate and retained jurisdiction. Following the period of retained jurisdiction, the district
court relinquished jurisdiction.   Portman appeals asserting that the district court abused its
discretion by imposing an excessive sentence and by relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State


                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Portman
has failed to show that the district court abused its discretion.
        Therefore, Portman’s judgment of conviction and sentence and order relinquishing
jurisdiction are affirmed.




                                                     2